         Case 1-20-01102-reg Doc 1-3 Filed 08/28/20 Entered 08/28/20 INDEX
                                                                     17:03:31
                                                                           NO.                                                                                                             709652/2017
FILED: QUEENS  COUNTY CLERK 07/23/2020 01:19 PM
NYSCEF DOC. NO. 762                                                                                                                                           RECEIVED NYSCEF: 07/23/2020

                                                                                                                                      Bond     No.     800054602




            D                 an                            BOND                TO DISCHARGE                                    LIS        PENDENS

  Supreme            Court         of   The       State        Of New           York

  County        of Queens
  *****************************************

  MANUEL                   ROEL,             Individually               and        Derivatively                 as
  50%        Shareholder                  of   ROEL                & HSU           CORP.,             as
  25%Shareholder                        of     CHRL                REALTY                CORP.,            as
  25%        Shareholder                  of    RLCH,               INC.,       and          as 25%
                                                      488
  Shareholder                 of    190-15                     Avenue             Corp.,
                                                                            Plaintiff,                                  Index        Number709652/2017
                                   - against-

  JOE       HSU,           ESTER               HSU,         ROEL            & HSU              CORP.,
                                                                                                            486
  RLCH,            INC.,        CHRL             REALTY                  CORP.,                190-15
  AVENUE                 CORP.,          MOU YANG LAM,   KWAN
  CHO         CHEUNG,                   MING KAM CHEUNG,   HEONG
  LENG            LOU,   JIM             GUO LIN, KAM MING LAM,
  AND        SIU     LING               WONG
                                                                                Defendants.


  STEVEN                 CHEUNG,                 MING              YUNG            CHEUNG,                  GUI
  ZHEN            CHEN,            CHEUNG                    CHIN           CHAU,               TUNG
  SUET            RUBY          LAM            AND          WONG             KUCK                 TAN,
                                                       Defendants/Intervenors.
  ******************************************



  WHEREAS,                   in the above             entitled        action,      a Notice           of Pendency     was    filed     in the Office        of the Clerk   of the County         of

  Queens,          and

                                                     16*
  WHEREAS,           by an order entered     on the         day of July, 2020, the Defendant,   RLCH,    Inc., was directed       to file with the
  Clerk      of the County    of Queens,  an uñdertaking       in the amount  of One Million  and No/100      ($1,000,000.00)       Dollars,  the
  bond      to be conditioned    for payment   to Plaintiff    Manuel   Roel of any sum the judgment     as against     Defendant     RLCH Inc.,                                                            in
  the above-entitled                action        awards           to Plaintiff          .


  NOW,            THEREFORE,                    the Atlantic          Ensurance
                                                                         Specialty Company,     having      an office   and principal     place of business       for
                                                                         31"
  the     State     of New York                at One        State     Street Floor,  New
                                                                                    Plaza,  York,     N.Y.,    10004,   does   hereby,    pursuant     to  said order
  in such         case made         and provided,    üñdertake,   that the Defendant,      RLCH,      Inc., will pay to the Plaintiff,        Manuel      Roel, any
  sum      the judgment             as against  Defendant     RLCH,    Inc., in  the above   entitled    action    awards   to  Plaintiff   after  the  Notice   of

  Pêñdcncy           filed      by the Plaintiff               in the above              action      is cancelled.


  PROVIDED,                  HOWEVER,                       that    in no event              shall   the liability   under   this     üñdertaking      exceed      the sum   of One    Million        and
  No/100          ($1,00,000.00).


  Dated:      July       16*,      2020
                                                                                                                                      ATLANTIC               SPECIALTY           -

                                                                                                                                      INSURANCE                COMPANY



                                                                                                                                      D.   Nicho       s.           e,                in-fact




                                                                                                                1 of 4
         Case 1-20-01102-reg Doc 1-3 Filed 08/28/20 Entered 08/28/20 INDEX
                                                                     17:03:31
                                                                           NO.                                                                                                                                 709652/2017
FILED: QUEENS  COUNTY CLERK 07/23/2020 01:19 PM
NYSCEF DOC. NO. 762                                                                                                                                                    RECEIVED NYSCEF: 07/23/2020




                                                        ACKNOWLEDGEMENT                                                       OF SURETY




        STATE            OF        NEW YORK
        COUNTY                OF     NEW YORK

        On the                      l(a                           day     of             rf                                   in the      year      20   7         , before            me
        personally           came          D. Nicholas                  Bla              o me            own,       who       being       by me duly          sworn,           did     depose           and
                                                                                                        31St
        say     that     he resides             at One        State           Street     Plaza,              Floor,         New         York,     NY     10004,         that     he is the
        Attomey-in-Fact                    of Atlantic               Specialty            Insurance              Company,          the     corporation          described                 in and
        which          executed           the    above         instrument;               that        he knows         the     corporate          seal    of said       corporation,                that
        the     seal    affixed       to such           instrument                is such            corporate        seal:    that      it was      so affixed         by     order         of the
        Board          of Directors             of    said        corporation,                and,     that     he signed        his     name       thereto       by    like     order;           and
        that     said     corporation                is duly        authorized                to transact          business        in the        State   of New          York          in
        pursuance           of the         statutes          of     such        case     made          and      provided,        that     the    Superintendent                of insurance               of
        the     State     of New           York,        has        pursuant            to Chapter             28 of the        Consolidated              Laws      of the            State    of New

        York,      known           as the        Insurance               Law,          issued        to Atlantic          Specialty         Insurance         Company,                 A
        Certificate           of   Solvency              and        qualification               to become            surety       or guarantor           on all        bonds,

        undertakings,               recognizances,                      guaranties             and      other      obligations           required        or permitted                by     law    and
        that     such      certificate           has     not        been        revoked.




                                                     COLErfE         M.8LAIKIE                                                        Notary        Public

                                     NotaryPublic,      State of NewYork
                                                NoJBL4989857
                                       Qualified    in New York County
                                   Certificate   Filed in New York Coun
                                    Commission        Expires May 6,20-1.




                                                                                                              2 of 4
         Case 1-20-01102-reg Doc 1-3 Filed 08/28/20 Entered 08/28/20 INDEX
                                                                     17:03:31
                                                                           NO.                                                                                     709652/2017
FILED: QUEENS  COUNTY CLERK 07/23/2020 01:19 PM
NYSCEF DOC. NO. 762                                                                                                                RECEIVED NYSCEF: 07/23/2020


  One          Beacon                                                  Power           of    Attorne
    1N 5 U RA N C E G RO U P



KNOW ALL MEN BY THESE PRESENTS, that ATLANTIC SPECIALTY INSURANCE COMPANY, a New York cerperd=                                          with its principal office in Plymouth,
                                        appoint· D. Nicholas
Minnesota, does hereby constitute and                            Blaikie, Colette M. Blaikie, each individually if there be more than one named, its true and lawful Attorney-in-
Fact, to make, execute, seal and deliver, for and on its behalf as surety, any and all bonds, recognizances, contracts of in±:r.nity, and all other writings obligatory in the nature
thereof; provided that no bond or undertaking executed under this authority shall exceed in amount the sum of: sixty million dollars ($aa aaa aaa} and the execution of such
bonds, recognizances, contracts of indesmity, and all other writings abligatürf in the nature thereof in pursuance of these presents, shall be as binding upon said Company as if
they had been fully signed by an authorized officer of the Company and sealed with the Company seal. 'Ihis Power of Attorney is made and executed by authority of the
following resolutions adopted by the Board of Directors of ATLANTIC SPECIALTY INSURANCE COMPANY on the twenty-fifth day of September, 2012:



             Resolved· That the
                                  President, any Senior Vice President or Vice-President (each an "Authorized Officer") may execute for and in behalf of the Company any and
             all bonds, recognizances, contracts of indemnity, and all other writings obligatory in the nature thereof, and affix the seal of the Company thereto; and that the
             Authorized Officer may appoint and authorize an Attorney-in-Fact to execute on behalf of the Company any and all such instruments and to affix the Company
             seal thereto; and that the Authorized Officer may at any time remove any such Attorney-in-Fact and revoke all power and authority given to any such Attorney-in-
             Fact.

             Resolved: That the Attorney-in-Fact may be given full power and authority to execute for and in the name and on behalf of the Company any and all bonds,
             recognizances, contracts of indemnity, and all other writings obligatory in the nature thereof, and any such instrument executed by any such Attorney-in-Fact shall
             be as binding upon the Company as if signed and sealed by an Authorized Officer and, further, the Attorney-in-Fact is hereby authorized to verify any affidavit
             required to be attached to bonds, recognizances, contracts of indemnity, and all other writings obligatory in the nature thereof.

This power of attorney is signed and sealed by facsimile under the authority of the following Resolution adopted by the Board of Directors of ATLANTIC SPECIALTY
INSURANCE COMPANY on the twenty-fifth day of September, 2012:
             Resolved. That the signature of an Authorized
                                                               Officer, the signature of the Secretary or the Assistant Secretary, and the Company seal may be affixed by
             facsimile to any power of attorney or to any certificate relating thereto appointing an Attomey-in-Fact for purposes only of executing and sealing any bond,
             undertaking, recognizance or other written obligation in the nature thereof, and any such signature and seal where so used, being hereby adopted by the Company
             as the original signature of such officer and the original seal of the Company, to be valid and binding upon the Company with the same force and effect as though
             manually affixed.
IN WITNESS WHEREOF, ATLANTIC SPECIALTY INSURANCE COMPANY has caused these presents to be signed by an Authorized Officer and the seal of the Company
to be affixed this twenty-ninth day of April, 2019.




                                                                                     SEAL
                                                                                     1986                             By
STATE OF MINNESOTA                                                                     vo                                   Paul J. Brehm, Senior Vice President
HENNEPIN COUNTY                                                                  ,

On this twenty-ninth day of April, 2019, before me personally came Paul J. Brehm, Senior Vice President of ATLANTIC SPECIALTY INSURANCE COMPANY, to me
personally known to be the individual and officer described in and who executed the preceding instrument, and he acknowledged the execution of the same, and being by me
duly sworn, that he is the said officer of the Company aforesaid, and that the seal affixed to the preceding i=tn=ent is the seal of said Company and that the said seal and the
signature as such officer was duly affixed and subscribed to the saidinstrumentby the authority and at the direction of the Company.



                                                                     MANDALY ANN LAMERE
                                                                    NOTARY PUBUC · MINNESOTA
                                                                         My Commission Expires
                                                                            January 31, 2023                                Notary Public


I, the undercigned, Secretary of ATLANTIC SPECIALTY INSURANCE COMPANY, a New York Corporation, do hereby certify that the foregoing power of attomey is in full
force and has not been revoked, and the resolutions set forth above are now in force.
Signed and sealed. Dated                   day of                      01



                                                                                     SEAL
                                                                                      1986
     This Power of Attorney expires                                                     yo
           January 31, 2023
                                                                                                                            Christopher V. Jerry, Secretary




                                                                                       3 of 4
         Case 1-20-01102-reg Doc 1-3 Filed 08/28/20 Entered 08/28/20 INDEX
                                                                     17:03:31
                                                                           NO.                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 07/23/2020 01:19 PM
NYSCEF DOC. NO. 762                                                                                                     RECEIVED NYSCEF: 07/23/2020




                        OneBeacort
                          t N s UA A N C E GitOUP
                                                    Atlantic    Specialty insurance    Comp±ey
                                                                   PeriodEnded12/31/2019
                  dspleyniinthousands
              CoRers

              AdmittedAssets                                                     LlabilitiesandSurplus
              !mestments:                                                        Llablittles
               Bonds                                           $ 1,219,332       LossRosenes                                       $ 750,516
               PrefenedStocks                                          -         LossA4ustmentExpense  Resenes                       243,193
               Common  Stocks                                     791,167        TotalLoss& LAEReserves                              993.709
               MortgageLoans                                          -
               RealEstate                                              -         Uneamed Premium   Resene                            520,053
               Contract
                      Loans                                            -         TotalReinsurance Liebilities                         17.061
               Derivaties                                              -         Commissions,OtherExpenses,   andTaxesdue             40,497
               Cash,CashEquitelents
                                 & ShortTermlmestments             62,383        Derhetives                                             -
               Otherlmestments                                      17,350       Payableto Parent,SubsorAfilliates                      -
              TotalCash& investments                             2,090,232       AllOtherLiabilities                                 165,932

              Premiums andConsiderations
                                      Due                         261,176        TotalLiabilities                                   1,737,252
              ReinsuranceRecoverable                               51,892
              Receivable
                       fromParent,Subsidiary
                                          orAmilates               21,005        CapitalandSurplus
              AllOtherAdmilledAssets                               59,800        Common  CapitalStock                                   9,001
                                                                                         CapitalStock
                                                                                 Preferred
              TotalAdmittedAssets                                2,484,105       SurplusNotes
                                                                                 UnassignedSurplus                                    49,392
                                                                                              GrossContdbuted
                                                                                 Otherincluding                                      688.460
                                                                                 Capital& Surplus                                    746,853

                                                                                 TotalLlabilitiesandC&S                             2,484,105




              State of Minnesota

              County    of Hennepin


              I, Christopher    Jerry, Secretary     of Atlantic   Specialty    Insurance  Cornpany       do hereby certify
              that the foregoing      statement   is a correct   exhibit   of the assets and liabilities     of the said
                                                                 315t                                              to the
              OneBeacon      Insurance     Company,     on  the        day  of  December,   2019,     according
              best of my information,        knowledge     and belief.




                                                                                                                               Secretary




              Subscribed  and sworn to, before                 me, a Notary    Public    of t       State of Minnesota        on this
              27th                  2020.
                   day of February,



                                      y4,, SHANNON MARIELAUBY-WOLF                          |                           Not    r    Public
                                                 Notary Public
                                                  Minnesota
                                             My CommissionExpires
                                                 Jan 31, 2025




                                                                            4 of 4
